Citation Nr: 1234773	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  07-18 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease secondary to service-connected obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran served on active duty from November 1972 to November 1992. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, wherein the RO reopened a previously denied claim for service connection for heart disease, to include as secondary to service-connected obstructive sleep apnea, and denied the reopened service connection claim on the merits.  By that same rating action, the RO continued 20, 50, and 40 percent disability ratings assigned to the service-connected right knee degenerative joint disease, obstructive sleep apnea, and lumbar degenerative disc disease, respectively.

In March 2011, the Board, in pertinent part, reopened and remanded the issue of entitlement to service connection for heart disease and denied the claim of entitlement to an increased rating for right knee degenerative joint disease prior to March 13, 2006.  The Board remanded the issues of entitlement to an evaluation in excess of 50 percent for obstructive sleep apnea; entitlement to an evaluation in excess of 30 percent for right knee degenerative joint disease status post total knee arthroplasty since May 1, 2007; and entitlement to an evaluation in excess of 40 percent for lumbar degenerative disc disease, for further development.

In December 2011, the Board granted service connection for sick sinus syndrome secondary to service-connected sleep apnea, denied increased ratings for the Veteran's lumbar spine disability and obstructive sleep apnea, and granted a 60 percent rating for his right knee disability.  The Board remanded the claim for service connection for coronary artery disease secondary to service-connected sleep apnea for further development.  The case has now been returned to the Board for further appellate action and the Board is satisfied that the actions directed in the remand have been performed.

The issues of entitlement to service connection for urinary disorder, erectile dysfunction, and neurogenic claudication; entitlement to a temporary 100 percent disability rating pursuant to 38 C.F.R. § 4.30 following lumbar spine surgery in November 2010; and entitlement to total disability rating based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.


FINDING OF FACT

Coronary artery disease has been aggravated by service-connected obstructive sleep apnea.


CONCLUSION OF LAW

Coronary artery disease is proximately due to or is the result of service-connected sleep apnea.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.102 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for coronary artery disease.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), or 38 C.F.R. § 3.159 (2011) before the Board decides the appeal.


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of the claims for secondary service connection, 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  The amendments to this section are not liberalizing.  Therefore, the Board will apply the former version of the regulation. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Where a Veteran served for at least 90 days during a period of war and manifests cardiovascular-renal disease to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Analysis

The Veteran contends that he has coronary artery disease secondary to his service-connected obstructive sleep apnea.

On VA neurological disorders examination in November 1997, the Veteran presented with a history of sleep apnea since 1992.  On examination, he was diagnosed with obstructive sleep apnea.

VA treatment records include an April 2004 sleep disorder note which reflects evidence of abnormal breathing characterized by episodes of obstructive apnea as well as episodes of partial apnea.  Cardiac data reflected a mean heart rate of 65 with a minimum of 36.  There were 17 episodes of deceleration of the heart rate associated with obstructive events.  The Veteran was diagnosed with severe obstructive sleep apnea with mild alveolar hypoventilation and mild hypoxia.

Private treatment records from Wilmington Cardiology include an August 2004 report which reflects an impression of palpitations and obstructive sleep apnea which a registered nurse opined may be contributing to the Veteran's present rhythms.  In May 2007, the Veteran's cardiologist stated that he had tachybrady syndrome and had a pacemaker.  The cardiologist opined that it is known that sleep apnea will definitely cause bradyarrthymias as well as tachyarrhythmias and that sudden death has also been reported with sleep apnea.  A March 2008 cardiac catheterization laboratory report reflected normal left ventricular (LV) systolic function, normal left heart hemodynamics, minor epicardial coronary artery disease, and an anomalous anterior origin of the right coronary artery.

In connection with the Veteran's claim for service connection for sick sinus syndrome, for which he has already been granted service connection, the Veteran underwent a VA heart examination in July 2011 at which time his positive history of heart rhythm disturbance and other heart disease was noted.  He was diagnosed with sick sinus syndrome (tachy-brady syndrome) that the examiner opined it is at least as likely as not caused by or a result of his service-connected sleep apnea.  The rationale provided was that sleep apnea-hypopnea syndrome has been associated with different cardiovascular diseases.

On VA heart examination in March 2012, the examiner noted a diagnosis of obstructive sleep apnea in the early 1990s.  A chest X-ray examination in February 2012 revealed borderline cardiomegaly, but did not reveal any acute disease.  Pursuant to the Board's December 2011, the examiner was asked to opine as to whether the Veteran's coronary artery disease, as noted on the March 2008 private cardiac catheterization laboratory report, was caused or aggravated by obstructive sleep apnea.  The examiner opined that it is less likely as not that the coronary artery disease was caused by or aggravated by sleep apnea.  However, the rationale provided was that it is well-documented that obstructive sleep apnea causes a drop in blood oxygen and a rise in heart rate and blood pressure resulting in harder work for the heart.  The examiner stated that it is well-documented that obstructive sleep apnea increases the risk of developing hypertension, stroke, arrhythmia, and sudden death from a cardiac event.  However, it is not well-documented that obstructive sleep apnea causes secondary coronary artery disease.  In 2008, the Veteran's left heart catheterization demonstrated a 30 percent stenosis in the right coronary.  Despite this finding, there was normal systolic function of the heart.  The Veteran's heart catheterization was negative for ischemia which is reflective of a strong left ventricular ejection fraction (LVEF) of 70 percent in 2009.  The examiner noted that the Veteran has other risk factors that may be a contributing cause of coronary artery disease, including diabetes mellitus and hyperlipidemia.  She further stated that she read several articles at Mayoclinic.com and from the Cleveland Clinic, none of which provided solid evidence linking obstructive sleep apnea as a causative agent in the development of coronary artery disease.

After reviewing the evidence, the Board finds that there is a reasonable basis to conclude that the Veteran's coronary artery disease has been aggravated by service-connected obstructive sleep apnea.  Although the March 2012 VA examiner opined that his coronary artery disease is is less likely as not caused by sleep apnea, her rationale that it is well-documented that obstructive sleep apnea causes a drop in blood oxygen and a rise in heart rate and blood pressure resulting in a harder working heart, seems to support a finding that the Veteran's coronary artery disease is aggravated by his obstructive sleep apnea.  Furthermore, the July 2011 VA examiner opined that sleep apnea-hypopnea syndrome has been associated with different cardiovascular diseases.

Given the above evidence, the Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran currently has coronary artery disease that has been worsened by service-connected obstructive sleep apnea.  When the evidence is in such relative equipoise, the Board must give the Veteran the benefit of the doubt.  See Gilbert, supra.  Accordingly, resolving any remaining reasonable doubt in the Veteran's favor, the Board concludes that service connection for coronary artery disease is warranted.


ORDER

Service connection for coronary artery disease secondary to service-connected obstructive sleep apnea is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


